COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 JANIE HEGGINS and ALL                             §
 OCCUPANTS,                                                         No. 08-08-00130-CV
                                                   §
                    Appellants,                                       Appeal from the
                                                   §
 v.                                                            County Court at Law No. Four
                                                   §
 DEUTSCHE BANK NATIONAL TRUST                                     of Dallas County, Texas
 COMPANY,                                          §
                                                                     (TC#08-01350-D)
                    Appellee.                      §


                                   MEMORANDUM OPINION

        This appeal is before the Court on its own motion for determination as to whether the appeal

should be dismissed for want of prosecution. On March 7, 2008, Appellants filed their notice of

appeal. By correspondence dated March 12, 2008, the Clerk of the Fifth Court of Appeals informed

Appellants that the filing fee was to be remitted within ten days, and that failure to do so could result

in dismissal of the appeal. On April 9, 2008, the Clerk of the Fifth Court of Appeals informed the

parties that the appeal had been transferred by the Texas Supreme Court to this Court pursuant to

TEX . GOV ’T CODE ANN . § 73.001. By correspondence dated April 14, 2008, the Clerk of this Court

again informed Appellants that the requisite filing fee had not been paid and warned of possible

dismissal. On May 16, 2008, Appellants were warned again that no filing fee had been paid and that

failure to do so within twenty days could result in dismissal. No payment was made by Appellants,

and this Court has received no response of any kind from Appellants. Therefore, pursuant to Texas

Rules of Appellate Procedure 5 and 42.3, this appeal is dismissed with prejudice.
                                            KENNETH R. CARR, Justice

July 31, 2008



Before Chew, C.J., McClure, and Carr, JJ.




                                              2